                     Case 1:19-cv-01410-ELH Document 51 Filed 07/20/20 Page 1 of 2
                                    UNITED STATES DISTRICT COURT
                                       DISTRICT OF MARYLAND
           CHAMBERS OF                                                                      101 WEST LOMBARD STREET
      DEBORAH L. BOARDMAN                                                                  BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                                     (410) 962-7810
                                                                                                 Fax: (410) 962-2577
                                                                                          MDD_DLBChambers@mdd.uscourts.gov




                                                     July 20, 2020



                RE:      Green v. AMF Bowling Centers, Inc.
                         Civil No.: ELH-19-1410


                                                  LETTER ORDER

         Dear Counsel:

                As I mentioned in my letter order of today’s date, I am providing you with my informal
         discovery dispute procedure. Please use the expedited process detailed below for any disputes that
         remain after your good faith effort to resolve the dispute on your own. Please do not file any
         discovery motions until this process has been followed and I advise you that formal briefing is
         necessary.

                My informal discovery dispute procedure is as follows:

              At the outset, I note that you are required to attempt to resolve any discovery disputes
         among yourselves in the first instance. If you are unable to do so, you may:

                1.       File a joint brief letter (not to exceed one page) advising me that you would like
                         me to resolve a discovery dispute, noting the nature of the dispute, and confirming
                         that you have attempted to resolve it on your own and that you have held a Local
                         Rule 104.7 conference. Please note that this requirement contemplates a discussion
                         between counsel, not an email exchange.

                2.       Within 24 hours of sending the joint letter noted above, counsel involved in the
                         discovery dispute shall file short letters (not to exceed two pages) setting forth their
                         respective positions. You are not to “reply” to each other’s letters. This procedure
                         contemplates that you will file your letters contemporaneously and that you are
                         already familiar with the other party’s position by virtue of your conference.

                3.       Upon review of these letters, I will determine whether a telephone conference is
                         necessary to resolve the dispute. If not, I will resolve the dispute. If so, I will
                         schedule a conference call.

                4.       It shall be the responsibility of plaintiff’s counsel to arrange for a conference call
                         at the prescribed time.
               Case 1:19-cv-01410-ELH Document 51 Filed 07/20/20 Page 2 of 2
Green v. AMF Bowling Centers, Inc.
Civil No.: ELH-19-1410
July 20, 2020
Page 2




          5.        I will not record the conference call. If any of you would like a court reporter to
                    record the call, it will be your responsibility to have a court reporter present in your
                    office. Of course, you must advise me and opposing counsel at the commencement
                    of the call that a record is being made.

        I will do my best to resolve as many disputes as I can in this informal manner. If, however,
I determine that the issues are too complicated for me to do so after hearing from you, I will direct
that the procedures for formal briefing be followed.

       Despite the informal nature of this letter, it will constitute an Order of the court and will be
docketed accordingly


                                                            Very truly yours,

                                                                 /s/

                                                            Deborah L. Boardman
                                                            United States Magistrate Judge
